Exhibit 10.2

Date Received: July31, 2015

Retirement Transition Agreement and Release

 

1. Purpose. Frank E. Houston (“Employee”) and Esterline Technologies Corporation
(“the Company”) have reached this agreement (“Agreement”) concerning Employee’s
transition from his current position to retirement, on the following terms.

 

2. Resignations from Current Positions. Employee hereby resigns from his
positions as Segment President and as an officer of the Company, and resigns
from any and all officer and director positions with any of the Company’s
subsidiaries, affiliates, and related entities worldwide, and the Company hereby
accepts his resignations, effective August 14, 2015. Employee will cooperate
with Company requirements to complete, sign, and submit any and all
documentation required by law or practice to effect these resignations.

 

3. Transitional Employment Arrangements and Severance Pay. In exchange for
Employee’s resignations above, and for other good and valuable consideration
contained in this Agreement, the Company will relieve Employee of all usual
duties as a Company officer, and will provide Employee with transitional
employment arrangements and severance pay designed to accommodate his interests
and needs, as follows. All severance amounts stated in this Section 3 are gross
amounts before taxes and other, usual payroll deductions.

 

  a. Transitional Employment in FY15. From August 15, 2015 through October 2,
2015 the Company will employ Employee as a Senior Advisor. In that capacity,
Employee will have no regularly-assigned duties; he will report to the Company’s
Chief Executive Officer (“CEO”), will assist with the transition of Segment
leadership responsibilities, and will undertake special projects, as directed.
Employee will work up to a full-time schedule based in his home office, and will
travel to and attend meetings in other locations, as needed. His current
compensation and fringe benefits will continue through the end of FY15.

 

  b. Transitional Employment in FY16. From October 3, 2015 through May 27, 2016
Employee will continue employment as a Senior Advisor on an on-call basis for up
to 10 hours work per week. During this period, the Company will pay Employee
$9,500.00 in salary per month (25% of his current salary rate). If Employee’s
work requires more than 10 hours per week, Employee will seek advance approval
from the CEO for such additional time, and then submit a signed time sheet in
standard form that shows actual hours worked. Such additional hours will be paid
at an hourly rate of $350.00. Employee will not be entitled to, nor will he
accrue any vacation or sick leave during FY16. Employee’s last day of work and
his “Retirement Date” will be May 27, 2016.

 

  c. Incentive Compensation and Equity Grants. Employee will be entitled to
receive any awards that might be earned under the Company’s FY15 Annual
Incentive Compensation Plan and under the Company’s Long Term Incentive Plan in
accordance with the terms of those plans. Employee will not be appointed to
participate in any FY16 incentive plans. Employee’s eligibility to receive
equity rights in Company shares shall be determined and administered in
accordance with the terms of the equity grants he holds, and with the Company’s
Equity Incentive Plan.

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 1



--------------------------------------------------------------------------------

  d. COBRA Assistance. In October 2015 the Company will pay Employee $8,500 to
defray the cost of continued health coverage under COBRA for himself and his
qualified dependents for the seven-month period from November 2015 through May
2016. Employee bears administrative responsibility for electing and paying for
COBRA continuation benefits, should he choose to do so.

Employee acknowledges that he has no preexisting right to the transitional
employment arrangements and severance pay provided in this Section 3, and that
the Company is providing them solely as consideration for this Agreement in
exchange for Employee’s resignations, his release of claims, and for other
obligations stated here. Employee acknowledges and agrees that his employment
has been and will continue to be subject to the Company’s usual policies,
including its “employment at will” policy, until the Effective Date (as defined
in Section 16 below). Thereafter, Employee’s transitional employment under this
Section 3 will be subject to the terms of this Agreement and to the Company’s
usual policies, except that the Company may only terminate Employee’s
transitional employment prior to the Retirement Date for cause, including but
not limited to failure to perform any assignments to the reasonable satisfaction
of the CEO and/or breach of Employee’s promises under this Agreement.

 

4. Wages & Benefits. In June 2016, the Company will pay Employee all final wages
due and vacation accrued through his Retirement Date. This Agreement does not
affect Employee’s entitlements, if any, under the Company’s retirement plans,
which shall be determined in accordance with the terms of those plans.

 

5. Release of Claims. Employee releases and acknowledges satisfaction of all
claims of any kind against the Company and all of its subsidiaries, affiliates,
and related entities, and their present and former owners, directors, officers,
employees, attorneys, agents, successors, assigns, and other representatives,
individually and in their corporate capacities, as provided below (the
“Release”):

 

  a. The Release is comprehensive and includes any and all actual or potential
claims arising on or before the date of Employee’s signature below, whether
those claims are presently known or unknown.

 

  b. The Release includes, but is not limited to, any claims arising from or
related to Employee’s employment with the Company or the termination of that
employment.

 

  c. The Release includes, but is not limited to, claims for wages, benefits,
other compensation, damages, penalties, personal injury, attorneys’ fees, costs,
restitution, or equitable relief arising out of any express or implied contract;
any federal, state, or local statute, regulation, or ordinance (including the
Age Discrimination in Employment Act); the common law; or equity.

 

  d. The Release shall not extend to any claim Employee cannot waive as a matter
of law; any vested benefits under the Company’s benefit plans; any breach of the
Company’s obligations under this Agreement; or to any claims that first arise
after the parties sign this Agreement.

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 2



--------------------------------------------------------------------------------

  e. Employee confirms that he has not filed a lawsuit or other complaint to
assert any claim released here.

 

  f. Employee expressly waives and will not assert any right of reinstatement or
re-employment with the Company or with any Company subsidiary, affiliate, or
related entity following his Retirement Date.

 

6. Return of Company Property. On or before October 2, 2015, Employee promises
to return all Company property, including, but not limited to any and all keys,
keycards, files, electronic and paper documents, data, copies of documents and
data, equipment, software, and hardware used by Employee during his employment.
Provided, however, that the CEO may authorize Employee to retain certain
equipment, data, or access as might be needed in his Senior Advisor role.
Employee promises to return all such Company property on or before his
Retirement Date.

 

7. Protected Information. Employee understands his continuing obligations to
keep secret all Company confidential Information as defined in and required by
the Nondisclosure Agreement he signed on April 8, 1993. That agreement is
attached as Attachment A, and Employee re-confirms his commitment to comply with
its terms. In addition, Employee specifically promises he will continue
indefinitely to abide by any and all government controls on information to which
he had access during his employment as might be required to protect industrial
security and to comply with export controls and data privacy rights.

 

8. Covenant Not to Compete. During the period of Employee’s employment and for a
period of two (2) years after the end of that employment, Employee will not do
any of the following, either directly or indirectly, for Employee’s own benefit
or for the benefit of any person or entity other than the Company, and
regardless of whether he acts as an employee, contractor, consultant,
shareholder, officer, director, or principal:

 

  a. Engage in, be employed by, perform services for, participate in the
ownership, management, control, or operation of, or otherwise be connected with,
either directly or indirectly, any business or enterprise, whether commercial or
non-profit, that is or that is preparing to be in competition with any aspect of
the Company or its business or anticipated business (a “Competing Business”)
located within the geographic areas or locations where the Company carries on or
does business;

 

  b. Contact or transact business on behalf of a Competing Business with any of
the Company’s customers, distributors, or suppliers with whom Employee had
contact while employed by the Company or about whom Employee obtained
Confidential Information while employed by the Company; or

 

  c. Induce, or attempt to induce, any employee or consultant of the Company to
leave such employment or relationship to be employed by, perform services for,
engage or participate in, or otherwise be connected with, either directly or
indirectly, any enterprise with which Employee is in any way associated, whether
or not it is a Competing Business.

 

  d.

For purposes of the above, Employee will not be considered to be connected with
any Competing Business solely on account of Employee’s: (i) ownership of less
than five percent (5%) of the outstanding capital stock or other equity
interests in any Competing Business; or (ii) engagement by, performance of
services for, participation in, or other connection with

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 3



--------------------------------------------------------------------------------

  any business that is not a Competing Business but that is carried on by an
entity that is affiliated with a Competing Business as a separate division or
other independent organization. Employee understands that the scope of the
Company’s business is worldwide and agrees that the duration and geographic
scope of the prohibitions in this paragraph 8(d) are reasonable and necessary to
protect the value and legitimate interests of the Company’s business. Employee
agrees that the restrictions in this Section 8 will not prevent Employee from
pursuing his livelihood.

 

  e. This Agreement does not limit the Company’s rights under any laws,
including laws related to trade secrets, unfair competition, copyrights,
patents, or trademarks. Employee recognizes that damages alone would not
adequately compensate the Company if Employee breaks any of the promises made in
this Section 8. Consequently, Employee acknowledges that the Company will be
entitled to injunctive relief in the event of a breach, without the obligation
to post a bond, in addition to the recovery of any applicable damages and
self-help remedies.

 

  f. Employee may request that the Company grant exceptions to the restrictions
set forth in this Section 8 to pursue specific business or employment
opportunities. To be effective, any exceptions must be granted in writing by the
CEO, shall be strictly limited to their express terms, and shall not limit or
waive the Company’s right to fully enforce other terms of this Section 8.

 

9. No Disparagement. Employee will not make any written or oral statements or
engage in any action that disparages the Company, its products, or its
employees. This Section 9 does not prohibit, and it is not intended to
discourage, any communications or disclosures required by law.

 

10. Confidentiality. Employee promises to keep the terms of this Agreement
confidential and not to disclose any information concerning this Agreement or
its terms to anyone except: (a) as might be required by law; or (b) to his
immediate family, legal counsel, or financial advisors, provided that Employee
will require each recipient of information to comply with this confidentiality
provision.

 

11. Section 409A. The Company intends that this Agreement and the payments
provided hereunder will be exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations
thereunder (“Section 409A”). Notwithstanding any provision in this Agreement or
in any other agreement or plan with respect to which Employee is a party or
participant: (a) all terms shall be interpreted, operated, and administered in a
manner consistent with such intentions; and (b) no acceleration or deferral of
any payments to Employee shall be permitted to the extent such acceleration or
deferral would cause any of the terms to fail to be exempt from, or fail to
comply with, Section 409A.

 

12.

Breach. In the event Employee breaches any of his promises under this Agreement,
including but not limited to his promises under Sections 2, 3, and 5 through 10,
Employee shall forfeit the right to all further transitional employment
arrangements and severance payments provided in Section 3. Further, the Company
may, in its discretion, accelerate the Retirement Date to the date of such
breach, and may immediately terminate all further payments, equity rights, or
benefits of any type that would otherwise be due under this Agreement, or under
the

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 4



--------------------------------------------------------------------------------

  Company’s incentive compensation or equity plans. In the event the Company
exercises any or all of these remedies for breach, Employee’s promises and
obligations under this Agreement, including the releases pursuant to Section 5,
shall remain in full force and effect. Nothing in this Section 12 shall limit
the Company’s right to pursue other or additional remedies for breach.

 

13. Attorneys’ Fees. Each party shall be solely responsible for their own
attorneys’ fees and costs in the event of any litigation or other dispute
between them concerning the application, enforcement, or effect of this
Agreement, including any action to recover damages or other relief based on
claims subject to Section 5. The parties expressly waive any right to recover
attorneys’ fees and costs in any such litigation or dispute.

 

14. Governing Law, Enforcement, and Severability. This Agreement shall be
interpreted and enforced according to the laws of the State of Washington. Any
action or proceeding arising from or relating to this Agreement shall be brought
in a state or federal court in the State of Washington. The provisions of this
Agreement are severable. If any part of this Agreement is found to be
unenforceable, the other provisions shall continue in effect to the fullest
extent possible. A court of competent jurisdiction shall have the power to
modify any unenforceable provision as necessary to comply with applicable law
and to make this Agreement enforceable to the maximum possible extent.

 

15. Consideration and Revocation Period. Employee understands he has twenty-one
days from the Date Received to consider whether to sign this Agreement. The
Company recommends that Employee use this period to consult an attorney.
Employee may sign or reject this Agreement at any time during this Consideration
Period. If he signs before twenty-one days expire, that will constitute a
voluntary waiver of the remainder of the period. Employee understands that if he
signs below, he will have another seven days to change his mind and revoke this
Agreement. To revoke this Agreement, he understands he must do so in writing,
delivered to the Company’s Vice President Human Resources within the seven-day
period.

 

16. Effective Date. This Agreement becomes effective and binding on the eighth
day after Employee’s signature below, provided: (a) Employee returns the
fully-executed Agreement within twenty-one days following the Date Received; and
(b) does not revoke the Agreement before the eighth day (“Effective Date”).

 

17. Entire Agreement. This Agreement is the entire agreement between Employee
and the Company. It supersedes all prior agreements and understandings, except
the Nondisclosure Agreement referred to in Section 7. In particular, and without
limitation, this Agreement supersedes the Termination Protection Agreement
between Employee and the Company dated December 23, 2008, which is hereby
rescinded. This Agreement may not be modified or amended except in writing and
signed by all parties.

 

18. Knowing and Voluntary Agreement. Employee has read this Agreement carefully
and understands it. He has not relied on any statement or promise that is not
written in this Agreement. The Company has advised Employee to consult an
attorney about this Agreement before signing it, and he acknowledges he has had
ample opportunity to do so and has decided to proceed with signing. Employee is
fully aware of the legal and binding effect of this Agreement. He has entered
this Agreement voluntarily without duress or coercion from any source.

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 5



--------------------------------------------------------------------------------

Agreed:       Frank E. Houston      

Esterline Technologies Corporation

 

by:

/s/ FRANK HOUSTON

     

/s/ CURTIS REUSSER

Signature       Signature

July 31, 2015

     

Curtis Reusser, CEO, Pres. & Chairman

Date       Printed name and title      

July 31, 2015

      Date

Attachment A – Nondisclosure Agreement

 

LOGO [g76811snap2.jpg]

F. Houston Agreement

August 2015

Page 6